DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
This communication is in response to communications received on 2/3/21.  Applicant’s request to rejoin claims 5 and 8-11 is denied based on the position that the independent claims are not in condition for allowance, see MPEP 821.01 and 821.04 that discusses rejoinder.  Claim(s) 1, 5, 7, 10, 21, and 26 is/are amended.  Therefore, Claims 1-4, 6-7, and 21-29 is/are pending and have been addressed below.

Notice for all US Patent Applications filed on or after March 16, 2013
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Allowable Subject Matter
Claim(s) 1-4, 6-7, and 21-29 contain allowable subject matter based on explicit recitation in claims 1, 21, and 26.  The remaining rejections are 101 and 112s as noted below.


a) Scarborough et al. (US 2005/0246299 A1) teaches analyzing, by the processing system, the employee information to identify a correlation [see at least [0115-0120, 0215] for analyzing data to determine (identify) that there is a predictor of pre-hire information, the predictor correlates (correlation) who “is more likely to succeed in a given occupation or job” based on “specific criteria” of post hire information [0104, 0215] specific criteria including tenure in a specific position];
b) Stimac (US 2003/0071852 Al) teaches discloses prior candidates that rejected offers of employment [this limitation is interpreted as a candidate that rejected a job offer, then see at least claims 15 and 16 and [0117-0119] for a candidate that declines an employment offer (thus becoming a prior candidate) and the reason for declining employment]; and 
c) Hyder et al. (US 20060265269 A1) [0008-0010] which teaches a correlation of candidates to previous job seekers not candidates for a particular job (previous candidates).

Response to Arguments

Applicant’s arguments, see applicant’s remarks, filed 2/3/21, with respect to rejections under 35 USC 112 for claim(s) Claims 1-4, 6-7, and 21-29 have been fully considered and are persuasive in part as noted below.  The Examiner respectfully withdraws rejections under 35 USC 112 for paragraph 9 of the office action dated 11/3/20.

Applicant respectfully traversed the rejection on pg. 14.
The Examiner respectfully disagrees because the amendment only addressed paragraph 9 of the previous office action dated 11/3/20 and does not address paragraphs 10, 11, or 12 of the previous office action dated 11/3/20.
Thus, the argument(s) are unpersuasive.

Applicant’s arguments, see applicant’s remarks, filed 2/3/21, with respect to rejections under 35 USC 101 for claim(s) Claims 1-4, 6-7, and 21-29 have been fully considered but they are not persuasive as far as they apply to the amended 101 rejection(s) below.

Applicant respectfully traversed the rejection on pg. 15.
The Examiner respectfully disagrees because the amendment merely uses a trained neural network to obtain parameter weights in contrast to previously just using a neural network to obtain parameter weights.  Furthermore instant specification including the drawings only state [0039] the artificial neural network is utilized by 205 data extraction unit and [0036] that 205 data extraction unit is part of the server or on a distributed processing environment.  However the instant specification is silent regarding whether the neural network: a) is actually a machine or apparatus that 
Thus, the argument(s) are unpersuasive.

Applicant’s arguments, see applicant’s remarks, filed 2/3/21, with respect to rejections under 35 USC 103 for claim(s) Claims 1-4, 6-7, and 21-29 have been fully considered and are persuasive.  The Examiner respectfully withdraws rejections under 35 USC 103 for claim(s) Claims 1-4, 6-7, and 21-29.

Applicant respectfully traversed the rejection on pg. 16-29.

Examiner notes the following regarding the withdrawn rejection.
Regarding the first analyzing limitation for claims 1, 21, and 26, where the claim requires the correlation of previous candidates to employees, the closest prior arts are
a) Scarborough et al. (US 2005/0246299 A1) teaches analyzing, by the processing system, the employee information to identify a correlation [see at least [0115-0120, 0215] for analyzing data to determine (identify) that there is a predictor of pre-hire information, the predictor correlates (correlation) who “is more likely to succeed in a given occupation or job” based on “specific criteria” of 
b) Stimac (US 2003/0071852 Al) teaches discloses prior candidates that rejected offers of employment [this limitation is interpreted as a candidate that rejected a job offer, then see at least claims 15 and 16 and [0117-0119] for a candidate that declines an employment offer (thus becoming a prior candidate) and the reason for declining employment]; and 
c) Hyder et al. (US 20060265269 A1) [0008-0010] which teaches a correlation of candidates to previous job seekers not candidates for a particular job (previous candidates).

Regarding the providing step of claim 1, Burgess et al. (US 20150088793 A1) [0026-0027] teaches a training set that includes randomly selected pairs, [0012, 0045] where the application is directed to employment.  Scarborough teaches [0077, 0079, 0122] for predictive models including artificial neural network; [0080] for other predict models including networks other can neural can achieve similar results; [0091-0092] exemplary predictive model generates “various weights” for “predictive inputs” (attributes/parameters) during model training; [0084] model is trained with a training set.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim(s) 1-4, 6-7, and 21-29 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim(s) 1-4, 6-7, and 21-29 is/are rejected.  Claim(s) 1, 21, and 26 state(s) the limitation(s) “
adjusting, by the processing system, the subset of employees by adding or removing employees according to the group of traditional, known desired attributes resulting in an adjusted subset of employees;
obtaining, by the processing system, employee information for the adjusted subset of employees;
analyzing, by the processing system, the employee information to identify a correlation;
…
identifying, by the processing system, a hidden, unknown desired attribute according to the correlation;
…

identifying, by the processing system, a subset of the employee information of the second subset of employees;
analyzing, by the processing system, the subset of the employee information of the second subset of employees to identify a second correlation;
…
weighting, by the processing system, the group of traditional, known desired attributes and the hidden, unknown desired attribute according to the second correlation and the parameter weights, resulting in weighted desired attributes.”
There is no unknown desired attribute of the second correlation however there is one for the first correlation (identifying, by the processing system, an unknown desired attribute according to the correlation).  Thus claim(s) 1, 21, and 26 is/are indefinite because it is unclear how a weighting can be done for a nonexistent variable.  Additionally, it is also unknown if the unknown desired attribute of the second correlation means the unknown desired attribute of the first correlation.  Appropriate correction/clarification is required.  Claim(s) 2-4, 6-7, 22-25, and 27-29 is/are rejected because they depend on claim(s) 1, 21, and 26.

Claim(s) 2-4, 22-24, and 27 is/are rejected.  Claim(s) 2, 22, and 27 state(s) the limitation “analyzing the resumes and the publicly available information to identify correlated candidate information and de-correlated candidate information.”  Thus 

Claim(s) 6 and 25 is/are rejected.  Claim(s) 6 and 25 state(s) the limitation “obtaining, by the processing system, non-employee information for a group of non- employees that are selected based on the employment position, wherein the correlation is identified by analyzing the employee information in combination with the non-employee information.”  Thus claim(s) 6 and 25 is/are indefinite because it is unclear if the correlation is the [first] correlation or the second correlation.  Appropriate correction/clarification is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim(s) 1-4, 6-7, and 21-29 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.



The claims are found to recite limitations that set forth the abstract idea(s) in the following representative claim(s):
Claim 1: determining a group of traditional, known desired attributes associated with an employment position;
selecting a subset of employees from among a group of employees according to performance data of the group of employees, wherein the group of employees is associated with the employment position;
adjusting the subset of employees by adding or removing employees according to the group of known traditional, known desired attributes resulting in an adjusted subset of employees;
obtaining employee information for the adjusted subset of employees;
determining, by the processing system, a group of prior candidates that rejected offers of employment;
obtaining, by the processing system, prior candidate information for the group of prior candidates;
analyzing the employee information and the prior candidate information to identify a correlation;

providing, by the processing system, a training set to an artificial neural network, wherein the training set comprises a key-value pair randomly selected from a key value list;
selecting a second subset of employees from among the adjusted subset of employees according to second performance data;
identifying a subset of the employee information of the second subset of employees;
analyzing, the subset of the employee information of the second subset of employees to identify a second correlation;
obtaining, by the processing system, an artificial neural network to obtain parameter weights;
obtaining, by the processing system, parameter weights from the artificial neural network, wherein the parameter weights are determined according to the training set;
weighting the group of traditional, known desired attributes and the hidden, unknown desired attribute according to the second correlation and the parameter weights, resulting in weighted desired attributes;
obtaining candidate information for a group of candidates;
selecting a subset of candidates from among the group of candidates according to a comparison of the weighted desired attributes and the candidate information; and
presenting an identification of the subset of candidates.
Claim 21 and 26: the same analysis as claim(s) 1.


The additional elements unencompassed by the abstract idea include artificial neural network (claim(s) 1, 21, 26), processing system including a processor (claim 1), device comprising a processing system including a processor and memory (claim 21), non-transitory machine readable medium comprising a processing system including a processor and memory (claim 26).
The abstract idea is not integrated into a practical application because the implementation of the abstract idea by the additional elements fails to describe:
Improvements to the functioning of a computer, or to any other technology or technical field - see MPEP 2106.05(a)
Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition – see Vanda Memo
Applying the judicial exception with, or by use of, a particular machine – see MPEP 2106.05(b)
Effecting a transformation or reduction of a particular article to a different state or thing - see MPEP 2106.05(c)
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - see MPEP 2106.05(e) and Vanda Memo.
See MPEP 2106.05(f).
The claim(s) do/does not include limitation(s) sufficient, either alone or in combination, to amount to significantly more than the claimed abstract idea because the aforementioned additional elements essentially make up the computer on which the abstract idea is implemented. See MPEP 2106.05(f).
None of the dependent claims when separately considered in combination with each dependent claims parent claim(s) overcome the above analysis and are therefore similarly rejected as being ineligible.
Claim(s) 2-4, 6-7, 22-25 and 27-29 further define the abstract idea of claim(s) 1, 21, and 26 with i) additional steps to a) select additional subsets of employees and analysis of the additional subset to determine characteristic, b) monitor, collect, and obtain non-employment data, and c) inclusion of an unknown desired attribute as a desired attribute and/or ii) further define obtaining candidate information, selecting a subset of candidates, performance data, and undesired performance data.  These claim(s) do not recite additional elements.

Conclusion

When responding to the office action, any new claims and/or limitations should be accompanied by a reference as to where the new claims and/or limitations are supported in the original disclosure.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP §706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES WEBB whose telephone number is (313)446-6615.  The examiner can normally be reached on M-F 10-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES WEBB/Examiner, Art Unit 3624